                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              BILLINGS DIVISION


SALLY MARIE LASHLEY,                            Case No. CV-17-110-BLG-TJC

                      Plaintiff,               JUDGMENT IN A CIVIL CASE

   vs.

NANCY A. BERRYHILL, Acting
  Commissioner of Social Security
  Administration,

                      Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

   X    Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that the Commissioner’s decision be
  REVERSED and this matter be REMANDED pursuant to sentence four of 42
  U.S.C. § 405(g) for further proceedings consistent with the Order.

         Dated this 30th day of September, 2018.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Judith Rhoades
                                   Judith Rhoades, Deputy Clerk
